This is a suit instituted by appellee on a promissory note for $900 against A. L. Matlock, Harry Hyman, Charles G. Johnson, C. H. Moore, and D. R. Scrivener. The case was submitted to the court without a jury, and judgment was rendered in favor of appellee for $1,096.92, with interest at 8 per cent. from date of judgment. Judgment was by default as to Moore and Scrivener. There is no statement of facts. The only point made in appellants' brief is that the record failed to show that either Moore or Scrivener had been cited, and that therefore the judgment should be reversed. Since the brief was filed a supplemental transcript, agreed to by appellants, has been filed, which shows that C. H. Moore and D. H. Scrivener were duly cited. The judgment is affirmed.
 *Page 1